                                                                          Page 1 of 2


                   UNITED STATES DISTRICT COURT FOR THE
                      NORTHERN DISTRICT OF FLORIDA
                           TALLAHASSEE DIVISION




ADA ALBORS GONZALEZ,
a/k/a ADA ALBORS-GONZALES,
a/k/a ADA ALBORS-GONZALEZ,
a/k/a ADA ALBORS,
a/k/a ADA A. GONZALEZ,
a/k/a ADA A. GONZALE,

      Plaintiff,

v.                                                       4:17cv502–WS/CAS

FEDERAL NATIONAL MORTGAGE
ASSOCIATION (“FANNIE MAE”),

      Defendant.



                 ORDER ADOPTING THE MAGISTRATE
            JUDGE’S THIRD REPORT AND RECOMMENDATION

      Before the court is the magistrate judge’s third report and recommendation

(ECF No. 65) docketed February 24, 2020. The magistrate judge recommends that

this action be dismissed as barred by the Rooker-Feldman doctrine. The plaintiff

has filed objections (ECF No. 68) to the report and recommendation. The court has

reviewed those objections but finds them to be without merit.
                                                                           Page 2 of 2


      The court has reviewed the record and—like the magistrate judge—finds

that this action is due to be dismissed as barred by the Rooker-Feldman doctrine.

      Accordingly, it is ORDERED:

      1. The magistrate judge’s second report and recommendation (ECF No. 65)

is ADOPTED and incorporated into this order by reference.

      2. This action is hereby DISMISSED WITH PREJUDICE as barred by the

Rooker-Feldman doctrine.

      3. The clerk shall enter judgment stating: “All claims are DISMISSED with

prejudice.”

      4. Plaintiff’s motion for partial or complete summary judgment (ECF No.

66) is DENIED as moot.

      DONE AND ORDERED this            16th     day of    March      , 2020.




                                s/ William Stafford
                                WILLIAM STAFFORD
                                SENIOR UNITED STATES DISTRICT JUDGE
